DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.
Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive.  Applicant argues on Page 9 of the Response that reference character “123” clearly shows a knob-shaped handle. As previously discussed in the Office Actions mailed January 11, 2019, 1 April 2020, and 30 September 2020, Figures 4A and 4B appear to show a three-dimensional base portion including a bottom surface (103) side surface (107) and top surface (105). Reference number 123, which Applicant alleges is a knob-shaped handle is a two-dimensional quadrilateral region on the base portion.  .


    PNG
    media_image1.png
    742
    542
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Two-dimensional quadrilateral region)][AltContent: arrow]



    PNG
    media_image3.png
    754
    287
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Knob-shaped handle, no horizontally extending panel)][AltContent: arrow]
Applicant further argues on Page 11 of the Remarks that the pads are different than the sheets and that they have different numbers and are located at different locations.  Examiner respectfully submits that Page 4 of the Specification discloses a “sheet or pad,”  Page 14 of the Specification discloses that “Figure 5b illustrates the bottom surface 103 of the bottom portion 101 which may include detachable pads 125,” and further that the pads are nondestructively detachably connected to the bottom surface.  In comparison, Claim 1 recites that the trash press sheets (141) are connected to the base portion and “each sheet being nondestructively detachably connected to another sheet and the nest of trash sheets being connected to the base portion.”  Examiner notes that while the pads and sheet have different numbers, the drawings do not show the sheets in a different location or provide any indication that the sheets are different from the pads. Further, the drawings do not show both a nest of trash press sheets and detachable/mountable pads simultaneously attached to the base portion.    As such, it is unclear whether or not the pads are the same as the sheets since the pads are also located on the base portion (101).  The rejection is maintained.
Regarding Claim 1, Applicant argues on Page 12 of the Remarks that "nondestructively" is not a relative term, and that "an object is destroyed or not destroyed and thus nondestructively is not a relative term." As set forth in the previous Office Action, Examiner respectfully submits that it is unclear of the structure of the sheets which makes them nondestructively connected. The term "nondestructively" does not add any positively recited structure to the sheets and the Specification does not provide further clarification of the term nondestructively. Further, as noted in the Office Action, it is unclear what action may be considered destructive as Page 15 of the Specification discloses removing a trash press sheet which could be interpreted as destroying the original nest of sheets. Further, peeling off or using up all of the sheets would destroy the sheets attached to the base portion. Further, Page 14 of the Specification discloses that pads 125 are nondestructively detachably connected, and therefore, it is unclear whether or not the pads are the same as the trash press sheets since nondestructively sheets are not disclosed in the specification.  Examiner notes that deleting the term “nondestructively” from the claim would overcome the rejection of claim 1 under 35 U.S.C. 112(b). The rejection is maintained.
Regarding Claim 17, Applicant's arguments that Claim 17 is clear are considered moot as they fail to specifically point out how the rejection under 35 U.S.C. 112 is improper.  The rejection is maintained.
Regarding Claims 26, 27, and 29, Applicant argues on Page 12 of the Remarks that “the examiner treats the limitation pad as a sheet limitation. This is an incorrect characterization. The specification refers both to sheets and pads separately and independently.”
Examiner respectfully submits the following reasoning why it is unclear whether or not pads are the same as sheets and pads appear to be the same as sheets:
Page 4 of Applicant’s specification discloses that “The first trash press sheet may include a smaller circumference then a second trash press sheet or pad.”  Examiner notes that the terms sheet and pad have been used interchangeably by use of “first” and “second” as well as “or.”
Page 6 of Applicant’s specification discloses that Figures 8a-11b illustrate trash press sheets.  There is no disclosure that “pads” are illustrated in the drawings.
Page 6 of Applicant’s specification discloses that Figs. 10a-b illustrate adhesive for the sheets.  A removable adhesive is next disclosed with respect to “pads” on Page 9 of Applicant’s specification.  Therefore, with respect to the use of removable adhesive, sheets and pads have been described with no distinction between the two.
Page 14 of Applicant’s specification discloses that Figures 5a and 5B show pads (125) attached to a bottom surface (103).  However, Claim 1 recites that the nest of sheets is attached to the base portion.  Claims 26, 27, and 29 recite that the nest of sheets and “detachable/mountable pads” (Claim 26); “a pad” (Claim 27); or “a pad attached with the detachable layer of adhesive” are part of the trash press.  Figures 5a-5b, which are the Applicant’s only drawing depicting a pad/pads, does not show:
Claim 26, a nest of trash press sheets and detachable/mountable pads
Claim 27, a nest of trash press sheets and a pad, both positioned on the bottom surface of the trash press
Claim 29, a nest of trash press sheets and a pad, both attached with the same detachable layer of adhesive.
The rejection is maintained.
Further, Applicant’s arguments with respect to the prior art have been considered but are moot because Applicant’s arguments are based on the claims as amended and thus are only being treated for the first time on the merits in the Office Action below.
Drawings
The drawings are objected to because of the following informalities:
Page 13 of the Specification discloses that reference character “123” in Figure 4a and 4b is a knob-shaped handle.  However, it is unclear what reference character 123 is and how it is a knob-shaped handle. Examiner notes that Figures 6 and 7 appear to disclose a knob-shaped handle.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “knob” (Claim 17) in combination with a horizontal extending panel having a top surface, opposed panel bottom surface, and a panel side surface. Examiner notes that neither Figures 4A and 4B nor Figures 6 and 7 show a knob (123) connected to a horizontal extending panel
the “nest of trash press sheets being connected to the base portion” (Claim 1) in combination with “detachable/mountable pads” (Claims 26, 27, and 29). Examiner notes that Applicant’s response filed 17 October 2019 (Page 10) indicates that the pads are shows as element 125 and the sheets are shown as element 143.  Further Applicants Remarks filed 11 April 2019 state that pads are different than sheets.  Therefore, the drawings do not show the “nest of trash press sheets being connected to the base portion” (Claim 1) in combination with “detachable/mountable pads” (Claims 26, 27, and 29).
No new matter should be entered.
Examiner respectfully submits that the drawings to not appear to be amended from the 1 September 2020 filing at all.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
“smaller circumference then” (Page 4). Examiner suggests, “smaller circumference than”  
Appropriate correction is required.
The disclosure filed 30 December 2020 is objected to under 35 U.S.C. 132(a) because is introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the location of the base (101) with respect to the larger diameter sheet in Figures 9A-9B. Examiner notes that the specification does not disclose whether the smaller or larger diameter sheet is attached to the base 101.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:
“wherein each sheet of the trash sheets is successively smaller completely around the periphery of each sheet to an adjacent sheet of the trash sheets wherein each sheet of the trash sheets being successively smaller completely around the periphery of each sheet than an adjacent sheet of the trash sheets .” (lines 14-18). Examiner suggests, “wherein each sheet of the trash sheets is successively smaller completely around the periphery of each sheet than an adjacent sheet of the trash sheets.”
Amended claim language is not underlined (lines 16-18)
Regarding Claim 29, the claim is listed as “Currently Amended,” however the claim appears to be “Previously Presented”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-14, and 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "nondestructively" in claim 1 (line 10) is a relative term which renders the claim indefinite.  The term "nondestructively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear of the structure of the sheets which makes them nondestructively connected to the base portion.  Further, it is unclear what action may be considered destructive as Page 15 of the Specification discloses removing a trash press sheet which could be interpreted as destroying the original nest of sheets.  Further, peeling off or using up all of the sheets would destroy the sheets attached to the base portion.  Further, Page 14 of the Specification discloses that pads 125 are nondestructively detachably connected, and therefore, it is unclear whether or not the pads are the same as the trash press sheets.
Regarding, Claim 17, it is unclear how the handle includes a knob (line 2).  Examiner notes that Claim 1 and Figure 1 appears to be claiming the handle to be the horizontal extending panel, however, Claim 17 appears to be replacing the horizontal extending panel with a knob, corresponding to Figures 6 and 7.  However, Figures 6 and 7 do not include a horizontal extending panel.  Claim 17 will be examined as best can be understood.
Regarding Claim 26, the phrase, "detachable/mountable pads" (line 3) renders the claim indefinite.  It is unclear whether or not the pads are the same as the sheets (Claim 1, line 9). For purpose of examination, "pads" will be interpreted as the sheets.  Examiner notes that the drawings do not show the “nest of trash press sheets being connected to the base portion” (Claim 1) in combination with “detachable/mountable pads” (Claims 26, 27, and 29).
Regarding Claim 27, the phrase, "a pad" (line 2) renders the claim indefinite.  It is unclear whether or not the pad is the same as the sheets (Claim 1, line 9). Examiner notes that the drawings do not show the “nest of trash press sheets being connected to the base portion” (Claim 1) in combination with “detachable/mountable pads” (Claims 26, 27, and 29).
Regarding Claim 29, the phrase, "a pad" (line 3) renders the claim indefinite.  It is unclear whether or not the pad is the same as the sheets (Claim 1, line 9). Examiner notes that the drawings do not show the “nest of trash press sheets being connected to the base portion” (Claim 1) in combination with “detachable/mountable pads” (Claims 26, 27, and 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-14, 16, 18, 20, 21, and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McReynolds et al., hereinafter McReynolds, (U.S. 7,264,414) in view of Chrysson (U.S. 2009/0056565).
Regarding Claim 1, McReynolds discloses a base portion having a bottom surface, a top surface and a side surface to connect the bottom surface to the top surface (Handle; Fig. 1, #40 & Fig. 7, #40)
wherein the trash press device includes a nest of trash press sheets (Stack of sheets: Fig. 1, #30 & Fig. 7, #50) each sheet being nondestructively detachably connected to another sheet (The sheets can be removed from the stack by peeling each sheet: Col 6, L60-61) and the nest of trash sheets being connected to the base portion (See Fig. 1);
wherein each sheet of the nest of trash sheets includes a detachable layer of adhesive configured only on and completely around a periphery of each sheet of the nest of trash sheets (The adhesive may be applied around the entire periphery of each sheet. Preferably, no adhesive is applied in the middle of each sheet: Col 6, L56-58), wherein each sheet of the trash sheets is successively smaller completely around the periphery of each sheet to an adjacent sheet of the trash sheets, wherein each sheet of the trash sheets being successively smaller completely around the periphery of each sheet than an adjacent sheet of the trash sheets (Thus, the stack of sheets 30 may comprise sheets of at least two different lengths/sizes, with the inner sheets being shorter/smaller than the outer sheets.  For example, with respect to the implement shown in FIG. 4, the inner half of sheets might be of a first length, while the outer half of sheets are of a length longer than the first length.  Any number of different length sheets could be used, with the shortest sheet(s) being the innermost sheet(s), followed by the next shortest sheet(s), and so on, with the longest sheet(s) being the outermost sheet(s).  Similarly, if the implement is 
Chrysson teaches a hand-held trash compactor tool including a base portion (12) and an upward extending arm portion (Arm: Fig. 1, #17) to connect to the base portion; and a horizontal extending panel to connect to the upward extending arm portion having a panel top surface, an opposed panel bottom surface and a panel side surface to connect the panel top surface with the panel bottom surface (Handle: Fig. 1, #16) in order to comfortably grip the tool.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a handle on the device of McReynolds, the handle having an upward extending arm and horizontal panel, as taught by Chrysson, in order to comfortably grip the tool (Chrysson: Col 1, L3).
Regarding Claim 3, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein a first trash press sheet of the nest of trash press sheets has a smaller circumference than a second trash press sheet of the nest of 
Regarding Claim 4, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the first trash press sheet includes a tab (Tab: Fig. 5, #54).
Regarding Claim 5, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches a hook (18) wherein the trash press is attached to a receptacle (Trash receptacle: Par. 0016) in order to conveniently store the tool.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hook of Chrysson on the tool of McReynolds in order to conveniently store the tool (Chrysson: Par. 0016).
Regarding Claim 6, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches a hook (18) wherein the trash press is attached to a receptacle (Trash receptacle: Par. 0016) by a handle (Hook: Fig. 1, #18. Examiner notes that the tool would be capable of being held by the hook and is therefore a handle.  Further, the handle (16), would be capable of being attached to a receptacle, such as by a hook on the receptacle) in order 
Regarding Claim 8, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press includes the nest of sheets varying in size (Any number of different lengths can be used: Col 6, L14-22).
Regarding Claim 9, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press includes material to odorize waste (Impregnated with cleaning fluid: Col 5, L10. Examiner notes that a cleaning fluid would odorize waste).
Regarding Claims 10 and 11, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  The combination of McReynolds and Chrysson are silent to wherein the trash press is formed from metal (Claim 10)/iron (Claim 11). However, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to make the trash press out of metal/iron, such as the handle or base portion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  The selection of material would be based on the desired strength of the material and the intended use of the material for a particular purpose. Metal or iron provides product durability.
Regarding Claim 12, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press is formed from plastic (Plastic film: Col 8, L21).
Regarding Claim 13, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press is formed 
Regarding Claim 14, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press includes a planar surface (See Fig. 1).
Regarding Claim 16, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches a handle being fixed (Interference or press fit: Par. 0013).  Examiner notes that Page 12 of Applicant’s Specification discloses that the handle (108) includes the panel (109).
Regarding Claim 18, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches wherein the handle includes a straight edge (See Fig. 1, top or sides of handle).
Regarding Claim 20, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches wherein the handle includes a hand strap (See Fig. 1).  Examiner notes that the handle of Chrysson would be capable of being held in the hand and that Pages 9, 11, and 12 of Applicant’s Specification merely recites that the strap structure must be capable of engaging a user’s hand or foot.  Further, Examiner has interpreted the term “strap” from Pages 9, 11, and 12 of the Specification to mean any material that extends horizontally.
Regarding Claim 21, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches wherein the handle includes a foot strap (See Fig. 1).  Examiner notes that the handle of Chrysson would be capable of being placed on the foot and that Pages 9, 11, and 12 of Applicant’s Specification merely recites that the strap structure must be capable of engaging a user’s hand or foot.  Further, Examiner has interpreted the term “strap” from Pages 9, 11, and 12 of the Specification to mean any material that extends horizontally.
Regarding Claim 23, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches wherein the handle includes a strap formed from plastic (Plastic: Par. 0012). Examiner has interpreted the term “strap” from Pages 9, 11, and 12 of the Specification to mean any material that extends horizontally.
Regarding Claim 24, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches wherein the handle includes a strap formed from a combination of materials (Foam encased plastic: Par. 0012). Examiner has interpreted the term “strap” from Pages 9, 11, and 12 of the Specification to mean any material that extends horizontally.
Regarding Claim 25, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches wherein the trash press includes a hook for storage (Hook: Fig. 1, #18).
Regarding Claim 26, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press includes detachable/mountable pads (Sheets: Fig. 7, #60).
Regarding Claim 27, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press includes a pad positioned on the bottom surface of the trash press (Sheets: Fig. 7, #60).
Regarding Claim 28, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  Chrysson further teaches wherein the trash press may be packaged with a receptacle (Hook 18 allows a user to hang trash compactor 10 in a convenient location, for example on the wall of a closet or on a side of a trash receptacle: Par. 0016).
Regarding Claim 29, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the bottom surface of the trash press includes a pad attached with the detachable layer of adhesive (Sheets: Fig. 7, #60).
As best can be understood, Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McReynolds in view of Chrysson and Caillou (U.S. 2011/0247157).
Regarding Claim 17, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  The combination of McReynolds and Chrysson do not teach wherein the handle includes a knob. However, McReynolds discloses that, “In addition, or instead, the handle could be provided with an extension unit, so that the implement can be used to clean remote surfaces, such as the ceiling, cabinets, the floor, or the like” (Col 5, L50-53).
Caillou teaches a tool including an extension unit (Stick: Fig. 3, #2) as a handle, wherein the handle includes a knob (Knob: Fig. 3, #30) in order to grip the tool.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an extension unit (as disclosed by McReynolds) with a knob on the end of the tool, as taught by Caillou, or to replace the handle of McReynolds in view of Chrysson with a knob, in order to grip the tool, or as a known alternative grip for a tool (Caillou: Par. 0017).  Examiner notes that Claim 1 and Figure 1 appears to be claiming the handle to be the horizontal extending panel, however, Claim 17 appears to be replacing the horizontal extending panel with a knob, corresponding to Figures 6 and 7.  However, Figures 6 and 7 do not include a horizontal extending panel.
Claims 1 (alternative interpretation), 16 (alternative interpretation), 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McReynolds et al., hereinafter McReynolds, (U.S. 7,264,414) in view of Hsu (U.S. 2003/0079306).
Regarding Claim 1, McReynolds discloses a base portion having a bottom surface, a top surface and a side surface to connect the bottom surface to the top surface (Handle; Fig. 1, #40)
wherein the trash press device includes a nest of trash press sheets (Stack of sheets: Fig. 1, #30) each sheet being nondestructively detachably connected to another sheet (The sheets can be removed from 
wherein each sheet of the nest of trash sheets includes a detachable layer of adhesive configured only on completely around a periphery of each sheet of the nest of trash sheets (The adhesive may be applied around the entire periphery of each sheet. Preferably, no adhesive is applied in the middle of each sheet: Col 6, L56-58).  McReynolds further discloses that the shape and size of the handle may depend on a multitude of design considerations, including the size and accessibility of an area to be treated by the implement, the age of the intended user, the location and orientation of a surface to be treated ( e.g., table top, floor, mirror, etc.), and a multitude of other design considerations.  For example, it may be desirable for the handle to have a low profile and/or narrow width, so that it can be used to clean hard to reach places, such as under the refrigerator door, behind handles, or the like. In addition, or instead, the handle could be provided with an extension unit, so that the implement can be used to clean remote surfaces, such as the ceiling, cabinets, the floor, or the like (Col 5, L38-53).  However, McReynolds is not explicit to an upward extending arm portion to connect to the base portion; and a horizontal extending panel to connect to the upward extending arm portion having a panel top surface, an opposed panel bottom surface and a panel side surface to connect the panel top surface with the panel bottom surface.
Hsu teaches a hand-held tool including a base portion (10) and an upward extending arm portion (Left and right sides of Handle: Fig. 1, #11) to connect to the base portion; and a horizontal extending panel to connect to the upward extending arm portion having a panel top surface, an opposed panel bottom surface and a panel side surface to connect the panel top surface with the panel bottom surface (Handle: Fig. 1, #11) in order to comfortably grip the tool.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a handle on 
Regarding Claim 16, the combination of McReynolds and Hsu teach all elements of the claimed invention as stated above. Hsu further teaches a handle being fixed (Formed integral: Par. 0023).  Examiner notes that Page 12 of Applicant’s Specification discloses that the handle (108) includes the panel (109).
Regarding Claim 19, the combination of McReynolds and Hsu teach all elements of the claimed invention as stated above. Hsu further teaches wherein the handle includes rubber gripping grooves (Rubber: Par. 0024 & Fig. 2, left and right undersides of handle).
Regarding Claim 22, the combination of McReynolds and Hsu teach all elements of the claimed invention as stated above. Hsu further teaches wherein the handle includes a strap formed from rubber (Rubber: Par. 0024).  Examiner has interpreted the term “strap” from Pages 9, 11, and 12 of the Specification to mean any material that extends horizontally.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McReynolds, Chrysson, and Davis (U.S. 2016/0051113).
Regarding Claim 30, the combination of McReynolds and Chrysson teach all elements of the claimed invention as stated above.  The combination of McReynolds and Chrysson do not teach wherein the trash press includes a trash bag liner fastener.
Davis teaches a cleaning device including a trash bag liner fastener (double-bag and securely tie-up all the used waste bags: Par. 0164) in order to dispose of the waste.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include trash bag liners and fastener with the device of McReynolds, as taught by Davis, in order to dispose of the waste (Davis: Par. 0164).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shaw (U.S. 2014/0150678; U.S. 8,714,080) - Hand-held trash compactors
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799